Exhibit 10.1

EXECUTION VERSION

REPLACEMENT REVOLVING CREDIT FACILITY AMENDMENT AND INCREMENTAL AMENDMENT dated
as of February 10, 2014 (including any joinder entered into pursuant to the
terms hereof, this “Amendment”), to the Third Amended and Restated Credit
Agreement dated as of March 1, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among FREESCALE
SEMICONDUCTOR, INC., a Delaware corporation (the “Borrower”), FREESCALE
SEMICONDUCTOR HOLDINGS V, INC., a Delaware corporation (“Holdings”), FREESCALE
SEMICONDUCTOR HOLDINGS IV, LTD., a Bermuda exempted limited liability company
(“Foreign Holdings”), FREESCALE SEMICONDUCTOR HOLDINGS III, LTD., a Bermuda
exempted limited liability company (“Parent”), the LENDERS (as defined in
Article I of the Credit Agreement) from time to time party thereto and CITIBANK,
N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), as collateral agent for the Lenders (in such capacity,
the “Collateral Agent”), as Swing Line Lender and as L/C Issuer.

A. Pursuant to Section 2.17 of the Credit Agreement, the Borrower desires to
refinance the Alternative Currency Revolving Credit Commitments and Dollar
Revolving Credit Commitments (collectively, the “Existing Revolving Credit
Commitments”) with Replacement Revolving Credit Commitments in the form of
replacement alternative currency revolving credit commitments (the “Replacement
Alternative Currency Revolving Credit Commitments”) and replacement dollar
revolving credit commitments (the “Replacement Dollar Revolving Credit
Commitments”) in an aggregate amount of $400,000,000, which amount may be
increased to up to $425,000,000 pursuant to the terms hereof.

B. In connection with (and immediately after giving effect to) the foregoing,
pursuant to Section 2.14 of the Credit Agreement, the Borrower desires (to the
extent, and subject to the terms, provided for herein) to provide hereunder for
a Revolving Commitment Increase in the form of additional alternative currency
revolving credit commitments (together with the Replacement Alternative Currency
Revolving Credit Commitments, the “New Alternative Currency Revolving Credit
Commitments”) and additional dollar revolving credit commitments (together with
the Replacement Dollar Revolving Credit Commitments, the “New Dollar Revolving
Credit Commitments” and the New Dollar Revolving Credit Commitments together
with the New Alternative Currency Revolving Credit Commitments, the “New
Revolving Credit Commitments”) in an aggregate amount of up to $25,000,000.

C. Each of the Persons set forth on Schedule I hereto (together with each
additional Person executing a joinder to supplement Schedule I, the “New
Revolving Credit Lenders”) are willing to provide the New Revolving Credit
Commitments to the Borrower on the New Revolving Credit Facility Effective Date
(as defined below) on the terms and subject to the conditions set forth herein
and in the Credit Agreement.



--------------------------------------------------------------------------------

D. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Credit Agreement. The provisions of Section 1.02 of the
Credit Agreement are hereby incorporated by reference herein, mutatis mutandis.

Accordingly, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. New Revolving Credit Facility; Existing Letters of Credit.
(a) Pursuant to Sections 2.17 of the Credit Agreement (with respect to the
Replacement Revolving Credit Commitments) and Section 2.14 of the Credit
Agreement (with respect to the New Revolving Credit Commitments, if any), and
subject to the terms and conditions set forth herein and in the Credit
Agreement, each New Revolving Credit Lender agrees, severally and not jointly,
to provide a New Alternative Currency Revolving Credit Commitment and a New
Dollar Revolving Credit Commitments in the amounts set forth opposite its name
on Schedule I hereto. From and after the New Revolving Credit Facility Effective
Date, each New Revolving Credit Lender shall constitute a “Revolving Credit
Lender” and a “Lender”, each New Alternative Currency Revolving Credit
Commitment shall constitute an “Alternative Currency Revolving Credit
Commitment” and a “Revolving Credit Commitment” and the loans pursuant thereto
shall constitute “Alternative Currency Revolving Credit Loans”, “Revolving
Credit Loans” and “Loans”, and each New Dollar Revolving Credit Commitment shall
constitute a “Dollar Revolving Credit Commitment” and a “Revolving Credit
Commitment” and the loans made pursuant thereto shall constitute “Dollar
Revolving Credit Loans”, “Revolving Credit Loans” and “Loans”, in each case for
all purposes of the Credit Agreement and the other Loan Documents. To the extent
(if any) not refinanced hereunder, the existing Revolving Credit Commitments
shall be deemed terminated as of the New Revolving Credit Facility Effective
Date.

(b) Each of Citibank, N.A., in its capacity as a Dollar L/C Issuer and
Alternative Currency L/C Issuer under the Credit Agreement, and each New
Revolving Credit Lender agrees that notwithstanding the termination of the
existing Revolving Credit Commitments, the Letters of Credit outstanding on the
date hereof shall remain outstanding, and each New Revolving Credit Lender
agrees that it shall be bound by the applicable provisions of Section 2.03 of
the Credit Agreement in respect thereof. Notwithstanding any notice of
termination of the Refinanced Revolving Credit Commitments delivered by the
Borrower pursuant to Section 5(g) hereof, each of the Dollar Letter of Credit
Sublimit and the Swing Line Sublimit shall continue in effect (in the same
amounts as under the Refinanced Revolving Credit Commitments) after giving
effect to the Replacement Revolving Credit Commitments.

(c) In the event that the New Revolving Credit Commitments include any Revolving
Commitment Increase, then (except to the extent giving effect to the Replacement
Revolving Credit Commitments) this Amendment shall constitute an “Incremental
Amendment” for all purposes of the Credit Agreement.

(d) This Amendment may, with the consent of the Loan Parties party hereto, the
Administrative Agent, the Collateral Agent, the L/C Issuer and the Swing Line
Lender, be supplemented from time to time by the joinder of one or more Persons
agreeing to become New Revolving Credit Lenders (or existing New Revolving
Credit Lenders agreeing to increase their

 

2



--------------------------------------------------------------------------------

New Revolving Credit Commitments) to supplement Schedule 1 to increase the New
Revolving Credit Commitments, to an aggregate additional amount of up to
$50,000,000 (any such additional amounts, “Additional New Revolving Credit
Commitments”) and an aggregate total amount of up to $450,000,000.

SECTION 2. Amendments to Credit Agreement. Effective as of the New Revolving
Credit Facility Effective Date, the Credit Agreement is hereby amended as
follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order therein:

“New Revolving Credit Facility Amendment” means the Replacement Revolving Credit
Facility Amendment and Incremental Amendment dated as of February 10, 2014,
relating to this Agreement.

“New Revolving Credit Facility Effective Date” means [•]1, 2014, which was the
New Revolving Credit Facility Effective Date under (and as defined in) the New
Revolving Credit Facility Amendment.

(b) Section 1.01 of the Credit Agreement is hereby further amended by amending
the definition of the term “Alternative Currency Revolving Credit Commitment” by
(i) replacing the words “Revolving Credit Facility Amendment Effective Date”
with “New Revolving Credit Facility Effective Date” and (ii) replacing the
dollar amount “$114,750,000” with the dollar amount “$108,000,000”; provided
that such amount shall be increased by the product of .27 multiplied by the
amount of any Additional New Revolving Credit Commitments.

(c) Section 1.01 of the Credit Agreement is hereby further amended by amending
the definition of the term “Dollar Revolving Credit Commitment” by (i) replacing
the words “Revolving Credit Facility Amendment Effective Date” with “New
Revolving Credit Facility Effective Date” and (ii) replacing the dollar amount
“$310,250,000” with the dollar amount “$292,000,000”; provided that such amount
shall be increased by the product of .73 multiplied by the amount of any
Additional New Revolving Credit Commitments.

(d) Section 1.01 of the Credit Agreement is hereby further amended by amending
the definition of the term “Maturity Date” by replacing the date “July 1, 2016”
in clause (a) thereof with the date “February 1, 2019”.

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, each of Holdings, Foreign Holdings, the Borrower,
Parent and each other Loan Party hereby represents and warrants to each of the
Lenders (including the New Revolving Credit Lenders) and the Administrative
Agent that, as of the New Revolving Credit Facility Effective Date: (i) this
Amendment (A) has been duly authorized by all necessary corporate or other
organizational and, if required, member or shareholder action of such Person,
(B) has been duly executed and delivered by such Person and (C) constitutes a
legal, valid and binding

 

1  Amendment to Credit Agreement shall refer to the date that is the New
Revolving Credit Facility Effective Date hereunder.

 

3



--------------------------------------------------------------------------------

obligation of such Person enforceable against each of them in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law and (ii)(A) the representations
and warranties set forth in Article V of the Credit Agreement or in any other
Loan Document are true and correct in all material respects on and as of the New
Revolving Credit Facility Effective Date, except (x) to the extent such
representations and warranties expressly relate to an earlier date, in which
case they were true and correct in all material respects as of such earlier date
and (y) that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects,
subject to clause (x) above, on and as of such date and (B) after giving effect
to this Amendment and the transactions contemplated hereby, no Default or Event
of Default has occurred and is continuing.

SECTION 4. Other Agreements. Each New Revolving Credit Lender hereby agrees with
the Borrower and the Administrative Agent that: (i) such New Revolving Credit
Lender will deliver the tax forms and certificates required to be delivered by a
Lender (including, if applicable to such New Revolving Credit Lender, a Foreign
Lender) under Section 10.15 of the Credit Agreement, on or before the date such
Lender becomes a New Revolving Credit Lender under the Credit Agreement and
(ii) such New Revolving Credit Lender has delivered or will promptly deliver to
the Administrative Agent a completed Administrative Questionnaire.

SECTION 5. Effectiveness. Each of (i) this Amendment and (ii) the obligations of
each New Revolving Credit Lender to provide the New Revolving Credit Commitments
hereunder shall become effective as of the first date (such date being referred
to as the “New Revolving Credit Facility Effective Date”) occurring prior to
May 15, 2014, that each of the following conditions shall have been satisfied or
waived in accordance with the terms of the Credit Agreement:

(a) Public Parent shall have consummated a primary offering of its common shares
and shall have received gross proceeds thereof in an aggregate amount of at
least $400,000,000;

(b) the Administrative Agent (or its counsel) shall have received counterparts
of this Amendment that, when taken together, bear the signatures of
(i) Holdings, (ii) Foreign Holdings, (iii) the Borrower, (iv) Parent, (v) each
Other Parent Guarantor, (vi) each other Guarantor, (vii) each New Revolving
Credit Lender, (viii) each L/C Issuer and (ix) the Swing Line Lender;

(c) the Administrative Agent shall have received documents and certificates
relating to the organization, existence and good standing of each Loan Party and
the authorization of this Amendment and the Loan Documents and transactions
contemplated hereby, all in form and substance reasonably satisfactory to the
Administrative Agent;

(d) the Administrative Agent shall have received a favorable legal opinion of
Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Loan Parties, addressed
to the Administrative Agent, the Collateral Agent, the Swing Line Lender, each
L/C Issuer and the Lenders, dated the New Revolving Credit Facility Effective
Date, in form and substance reasonably satisfactory to the Administrative Agent,
which the Loan Parties hereby request such counsel to deliver;

 

4



--------------------------------------------------------------------------------

(e) the Administrative Agent shall have received a favorable legal opinion of
Conyers, Dill & Pearman Limited, special Bermuda counsel to the Loan Parties
incorporated in Bermuda, addressed to the Lenders, the Administrative Agent, the
Collateral Agent, the Swing Line Lender and each L/C Issuer, dated the New
Revolving Credit Facility Effective Date, in form and substance reasonably
satisfactory to the Administrative Agent, which the Loan Parties hereby request
such counsel to deliver;

(f) the Administrative Agent shall have received a customary certificate from
the Chief Financial Officer of Parent certifying that Parent and its
Subsidiaries, on a consolidated basis after giving effect to this Amendment and
the transactions contemplated hereby to occur on the New Revolving Credit
Facility Effective Date are Solvent;

(g) the Administrative Agent shall have received a notice of termination of the
existing Revolving Credit Commitments from the Borrower pursuant to
Section 2.06(a) of the Credit Agreement;

(h) the representations and warranties of Holdings, Foreign Holdings, the
Borrower, Parent and each other Loan Party set forth in Section 3 hereof shall
be true and correct as of the New Revolving Credit Facility Effective Date, and
the Administrative Agent shall have received a certificate, dated the New
Revolving Credit Facility Effective Date and signed by a Responsible Officer or
the chief executive officer of the Borrower, confirming the truth and
correctness thereof, which shall be in form and substance reasonably
satisfactory to the Administrative Agent;

(i) no Default shall exist, or would result from the effectiveness of the New
Revolving Credit Commitments and the transactions contemplated hereby;

(j) the Administrative Agent shall have received all documentation and other
information reasonably requested by it that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act; and

(k) the Administrative Agent shall have received all other amounts due and
payable on or prior to the New Revolving Credit Facility Effective Date,
including reimbursement or payment of all reasonable and documented
out-of-pocket costs and expenses required to be reimbursed or paid by the
Borrower in connection with, this Amendment.

The Administrative Agent shall notify the Borrower and the Lenders (including
the New Revolving Credit Lenders) of the New Revolving Credit Facility Effective
Date, and such notice shall be conclusive and binding.

 

5



--------------------------------------------------------------------------------

SECTION 6. Reaffirmation of Guaranty and Security. (a) Each Loan Party, by its
signature below, hereby agrees that, notwithstanding the effectiveness of this
Amendment, the Collateral Documents continue to be in full force and effect;

(b) each Loan Party, by its signature below, affirms and confirms (i) its
obligations under each of the Loan Documents to which it is a party, (ii) its
guarantee of the secured Obligations and (iii) the pledge of and/or grant of a
security interest in its assets as Collateral to secure such Obligations, all as
provided in the Loan Documents as originally executed, and acknowledges and
agrees that such guarantee, pledge and/or grant continue in full force and
effect in respect of, and to secure, such Obligations under the Credit Agreement
and the other Loan Documents;

(c) in addition to, and not in lieu of, any other Liens for the benefit of the
New Revolving Credit Lenders, as security for the payment or performance, as the
case may be, in full of the Obligations, including the Guarantees, security
interests are hereby granted by the following Grantors (as such term is defined
in the Security Agreement) to Citibank, N.A., as collateral agent under the Loan
Documents (including, without limitation, the Credit Agreement) for the Secured
Parties, in, all right, title or interest in or to any and all of the following
Collateral, in each case whether now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest: (i) by each of the Grantors in the Pledged
Collateral (as such term is defined in the Security Agreement) and (ii) by each
of the Grantors other than Freescale Semiconductor Holdings IV, Ltd. in the
Article 9 Collateral (as such term is defined in the Security Agreement); and

(d) each Grantor hereby authorizes the filing of any financing statements or
continuation statements, and amendments of financing statements, in any
jurisdictions and with any filing offices as the Collateral Agent may determine,
in its sole discretion, are necessary or advisable to perfect the security
interest granted to the Collateral Agent in connection with this Amendment. Such
financing statements may contain an indication or description of collateral that
describes such property in any manner as the Collateral Agent may determine, in
its sole discretion, is necessary, advisable or prudent to ensure the perfection
of the security interest in the collateral granted to the Collateral Agent in
connection with this Amendment, including describing such property as “all
assets” or “all personal property,” and “whether now owned or at any time
hereafter acquired” or “now has or at any time in the future may acquire any
right, title or interest.”

SECTION 7. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent and the Collateral Agent for their reasonable and
documented out-of-pocket costs and expenses in connection with this Amendment,
including the fees, charges and disbursements of Cravath, Swaine & Moore LLP.

SECTION 8. Non-Reliance on Administrative Agent. Each New Revolving Credit
Lender represents to the Administrative Agent and the Collateral Agent that it
has, independently and without reliance upon the Administrative Agent, the
Collateral Agent or any Lender, and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and

 

6



--------------------------------------------------------------------------------

creditworthiness of the Loan Parties and their Affiliates and made its own
decisions to provide its New Revolving Credit Commitment hereunder and enter
into this Amendment. Each New Revolving Credit Lender also represents that it
will, independently and without reliance upon the Administrative Agent, the
Collateral Agent or any Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Amendment,
the Credit Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates.

SECTION 9. Post-Closing Undertakings With Respect to Collateral. (a) Within 45
days following the New Revolving Credit Facility Effective Date (or such later
time as the Administrative Agent may agree in its sole discretion), the Borrower
shall deliver to the Administrative Agent, with respect to each Mortgaged
Property, such amendments and modifications and related documentation and
deliverables, including favorable opinions of local counsel in the applicable
jurisdiction, with respect to the Mortgage thereon as may be necessary or
appropriate, in the reasonable judgment of the Administrative Agent, to ensure
that each such Mortgage and the interest created thereby shall continue to apply
for the benefit of all of the Obligations, including the New Revolving Credit
Commitments and the extensions of credit thereunder.

(b) Within 60 days following the New Revolving Credit Facility Effective Date
(or such later time as the Administrative Agent may agree in its sole
discretion), the Borrower shall, or shall cause the applicable Loan Party to,
deliver to the Administrative Agent and the Collateral Agent, with respect to
each Collateral Document under the laws of any foreign jurisdiction, amendments,
modifications or supplements to such Collateral Document and/or such additional
Collateral Documents (and all related documents, including opinions of counsel,
reasonably requested by the Administrative Agent) as may be necessary or
appropriate, in the reasonable judgment of the Administrative Agent, to ensure
that each such Collateral Document and the interest created thereby shall
continue to apply for the benefit of all of the Obligations, including the New
Revolving Credit Commitments and the extensions of credit thereunder.

SECTION 10. Joinder. From and after the New Revolving Credit Facility Effective
Date, each New Revolving Credit Lender executing and delivering a signature page
to this Amendment shall become a party to the Credit Agreement and, except as
specifically set forth herein or in the Credit Agreement, shall have the rights
and obligations of a Lender thereunder and under the other Loan Documents and
shall be bound by the provisions thereof.

SECTION 11. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by telecopy or other electronic image scan
transmission of an executed counterpart of a signature page to this Amendment
shall be effective as delivery of an original executed counterpart of this
Amendment. The Agents may also require that any such documents and signatures
delivered by telecopy or other electronic image scan transmission be confirmed
by a manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopy or other electronic image scan transmission.

 

7



--------------------------------------------------------------------------------

SECTION 12. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 13. Jurisdiction. ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS
AMENDMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AMENDMENT, THE BORROWER, FOREIGN HOLDINGS,
HOLDINGS, PARENT, EACH OTHER PARENT GUARANTOR, EACH GUARANTOR, EACH AGENT PARTY
HERETO AND EACH LENDER (INCLUDING EACH NEW REVOLVING CREDIT LENDER) CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF
THOSE COURTS. THE BORROWER, FOREIGN HOLDINGS, HOLDINGS, PARENT, EACH OTHER
PARENT GUARANTOR, EACH GUARANTOR, EACH AGENT PARTY HERETO AND EACH LENDER
(INCLUDING EACH NEW REVOLVING CREDIT LENDER) IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AMENDMENT OR OTHER
DOCUMENT RELATED THERETO.

SECTION 14. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 15. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent or the Borrower under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions of
the Credit Agreement. After the date hereof, any reference to the Credit
Agreement shall mean the Credit Agreement, as modified hereby. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement and
the other Loan Documents.

[Remainder of this page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

FREESCALE SEMICONDUCTOR, INC.,

as Borrower,

By:   /s/ Steven P. Goel   Name: Steven P. Goel   Title: Treasurer FREESCALE
SEMICONDUCTOR HOLDINGS V, INC., as Holdings, By:   /s/ Steven P. Goel  
Name: Steven P. Goel   Title: Treasurer FREESCALE SEMICONDUCTOR HOLDINGS IV,
LTD., as Foreign Holdings, By:   /s/ Steven P. Goel   Name: Steven P. Goel  
Title: Treasurer FREESCALE SEMICONDUCTOR HOLDINGS III, LTD., as Parent, By:  
/s/ Steven P. Goel   Name: Steven P. Goel   Title: Treasurer

[Freescale Semiconductor, Inc. Amendment Agreement]



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR, LTD., as an Other Parent Guarantor, By:   /s/ Steven P.
Goel   Name: Steven P. Goel   Title: Treasurer FREESCALE SEMICONDUCTOR HOLDINGS
II, LTD., as an Other Parent Guarantor, By:   /s/ Steven P. Goel   Name: Steven
P. Goel   Title: Treasurer SIGMATEL, LLC, as a Guarantor, By:   Freescale
Semiconductor, Inc.,   its sole member By:   /s/ Steven P. Goel   Name: Steven
P. Goel   Title: Treasurer

 

[Freescale Semiconductor, Inc. Amendment Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, New Revolving Credit Lender, Collateral
Agent, L/C Issuer and Swing Line Lender, By:   /s/ Matthew S. Burke  
Name: Matthew S. Burke   Title:   Vice President

 

[Freescale Semiconductor, Inc. Amendment Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as New Revolving Credit Lender By:   /s/ Rebecca Kratz  
Name: Rebecca Kratz   Title: Authorized Signatory

 

[Freescale Semiconductor, Inc. Amendment Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as New Revolving Credit Lender By:  

/s/ Vipul Dhadda

  Name: Vipul Dhadda   Title: Authorized Signatory By:  

/s/ Michael D’Onofrio

  Name: Michael D’Onofrio   Title: Authorized Signatory

 

[Freescale Semiconductor, Inc. Amendment Agreement]



--------------------------------------------------------------------------------

DEUTSHE BANK AG NEW YORK BRANCH, as New Revolving Credit Lender By:   /s/
Catherine MaJigan   Name: Catherine MaJigan   Title: Managing Director For
institutions requiring a second signature: By:   /s/ Courtney E. Meehan  
Name: Courtney E. Meehan   Title: Vice President

[Freescale Semiconductor, Inc. Amendment Agreement] February 10, 2014



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as New Revolving Credit Lender By:   /s/ Noam Azachi  
Name: Noam Azachi   Title: Vice President For institutions requiring a second
signature: By:       Name:   Title:

 

[Freescale Semiconductor, Inc. Amendment Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as New Revolving Credit Lender By:  

/s/ Michael King

  Name: Michael King   Title: Vice President

 

[Freescale Semiconductor, Inc. Amendment Agreement]



--------------------------------------------------------------------------------

Schedule I

Commitments

 

New Revolving Credit Lender

   New Dollar
Revolving Credit
Commitment      New Alternative
Currency Revolving
Credit Commitment  

Citibank, N.A.

   $ 54,750,000       $ 20,250,000   

Goldman Sachs Bank USA

   $ 54,750,000       $ 20,250,000   

Credit Suisse AG, Cayman Islands Branch

   $ 54,750,000       $ 20,250,000   

Deutsche Bank AG New York Branch

   $ 54,750,000       $ 20,250,000   

Barclays Bank PLC

   $ 36,500,000       $ 13,500,000   

Morgan Stanley Senior Funding, Inc.

   $ 36,500,000       $ 13,500,000   

TOTAL

   $ 292,000,000       $ 108,000,000   